Exhibit 10.26

INDEMNIFICATION AGREEMENT

Agreement between Open Text Corporation, a corporation existing under the laws
of Canada (the “Company,” which for the purposes of this Agreement shall include
any Subsidiary as defined herein), and                      (the “Indemnitee”).

WHEREAS, the Company desires to attract and retain highly qualified individuals,
such as the Indemnitee, to serve the Company;

WHEREAS, the Indemnitee currently providing valuable services to the Company and
the Company desires the Indemnitee to continue to do so;

WHEREAS, the Company and the Indemnitee recognize the significant risk of
personal liability for Personnel (as defined herein) which arises from corporate
litigation practices;

WHEREAS, the Company and the Indemnitee further recognize that liability
insurance for the Company’s Personnel, when available, is often available only
at significant expense and provides for coverage of limited scope and that
competent and experienced persons are often unable or unwilling to serve as
Personnel unless they are protected by comprehensive liability insurance and
indemnification;

WHEREAS, the Indemnitee is willing to continue to serve the Company, subject to
certain conditions, including execution and delivery of this Agreement by the
Company in order that the Indemnitee be furnished the indemnity provided for
herein;

WHEREAS, the Company’s Articles of Continuance (“Articles”) and By-Laws do not
prohibit or restrict contracts between the Company and its Personnel with
respect to indemnification of such Personnel; and

WHEREAS, in view of such considerations, the Company desires to provide,
independent from the indemnification to which the Indemnitee is otherwise
entitled by law and under the Company’s Articles and By-Laws, indemnification to
the Indemnitee and the Expense Advances (as defined herein), all as set forth in
this Agreement to the maximum extent permitted by law;

NOW, THEREFORE, to induce the Indemnitee to continue to serve the Company and in
consideration of these premises and the mutual agreements set forth in this
Agreement, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Indemnitee
hereby agree as follows:

1. Definitions. For the purposes of this Agreement,

(a) Change in Control. “Change in Control” means that after the date of this
Agreement any of the following shall occur: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the U.S. Securities Exchange Act of 1934, as
amended (the “Act”)), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company acting in such capacity or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of



--------------------------------------------------------------------------------

the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 25% or
more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the board of directors of the
Company (the “Board of Directors”) cease to be a majority thereof (otherwise
than through death, disability or retirement in accordance with the Company’s
normal retirement policies); (iii) the shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, limited
liability company, partnership, joint venture, trust or other entity other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity Outstanding
immediately after such a merger or consolidation; or (iv) the shareholders of
the Company approve a plan of complete or substantial liquidation of the Company
or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

(b) Claim. “Claim” means any threatened, pending or completed action, suit,
proceeding, arbitration or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation, whether conducted by the Company or any other
party, which the Indemnitee believes in good faith might lead to the institution
of any such action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation, whether civil, criminal, administrative,
investigative or any other type whatsoever, with respect to an Indemnifiable
Event.

(c) Expenses. “Expenses” means all costs, charges, expenses and liabilities of
any type or nature whatsoever (including, without limitation, all attorneys’
fees, retainers and related disbursements and other out-of-pocket costs,
judgments, awards, fines, penalties and amounts paid in settlements) paid or
incurred by or imposed upon the Indemnitee in the investigation, defence,
settlement or appeal of, or otherwise in connection with, a Claim (including,
without limitation, being a witness) or in establishing or enforcing a right to
indemnification under this Agreement, the Company’s Articles or By-Laws,
applicable provisions of the Canada Business Corporations Act or otherwise, and
any federal, provincial, state, local or foreign taxes imposed on the Indemnitee
as a result of the actual or deemed receipt of any payments under this
Agreement.

(d) Expense Advance. “Expense Advance” means a payment to the Indemnitee of
Expenses in advance of the settlement of or final judgment or award on any
Claim.

(e) Indemnifiable Event. “Indemnifiable Event” means any event or occurrence
related to the fact that the Indemnitee is, or was, a Personnel or by reason of
anything done or not done, or allegedly done or not done, by the Indemnitee in
the Indemnitee’s capacity as a Personnel.

 

- 2 -



--------------------------------------------------------------------------------

(f) Independent Legal Counsel. “Independent Legal Counsel” means an attorney or
firm of attorneys, selected in accordance with the provisions of Section 8(a),
whether or not in the event of a Change in Control.

(g) Personnel. “Personnel” means any person who (i) is or was a director,
officer, employee, trustee or other Personnel or fiduciary of the Company;
(ii) is or was serving at the request, for the convenience, or to represent the
interests, of the Company or a Company employee benefit plan, its participants
or its beneficiaries, as a director, officer, employee, trustee or other
Personnel or fiduciary of another corporation, limited liability company,
partnership, joint venture, trust or other entity (including, without
limitation, any employee benefit plan); or (iii) was a director, officer,
employee, trustee or other Personnel or fiduciary of a corporation, limited
liability company, partnership, joint venture, trust or other entity which was a
predecessor of the Company, or was a director, officer, employee, trustee or
other Personnel or fiduciary of any other such entity at the request of such
predecessor. The use of the term “Personnel” shall not be construed to alter the
legal relationship between a Personnel, as defined herein, and the Company.

(h) Potential Change in Control. “Potential Change in Control” means that after
the date of this Agreement any of the following shall occur: (i) any person or
entity publicly announces an intention to take or to consider taking actions
which if consummated might result in a Change in Control; or (ii) the Company’s
Board of Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(i) Reviewing Party. “Reviewing Party” means the person or body appointed by the
Company’s Board of Directors pursuant to Section 12(c) and in accordance with
applicable law, which person or body shall be either (i) members of the
Company’s Board of Directors who are not interested in the particular Claim; or
(ii) Independent Legal Counsel. If there has been a Change in Control or
Potential Change in Control, the Reviewing Party shall be Independent Legal
Counsel.

(j) Subsidiary. “Subsidiary” means any corporation, limited liability company,
partnership, joint venture, trust or other entity of which more than 50% of the
outstanding voting securities are owned directly or indirectly by the Company,
by the Company and one or more other Subsidiaries, or by one or more other
Subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to continue to serve the Company as
a Personnel, at its will (or under separate agreement, if such agreement
exists), in the capacity in which the Indemnitee currently serves as such
Personnel, or such other capacity as the Indemnitee is appointed or elected to
from time to time, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the Articles and By-Laws of the Company, or until
such time as the Indemnitee tenders the Indemnitee’s resignation in writing;
provided, however, that nothing contained in this Agreement is intended to
create any right to continued service by the Indemnitee.

 

- 3 -



--------------------------------------------------------------------------------

3. Basic Indemnification. Subject to the terms of this Agreement:

(a) Claims Other than Derivative Claims on Behalf of and in Favour of the
Company. Subject to subsection 3(b), as to all Claims other than derivative
Claims on behalf of and in favor of the Company, the Company shall indemnify the
Indemnitee against all Expenses.

(b) Derivative Claims on Behalf of and in Favour of the Company. As to all
derivative Claims on behalf of and in favor of the Company, the Company shall
indemnify the Indemnitee against all Expenses, provided that no indemnification
shall be made as to such derivative Claim if the Indemnitee has been finally
adjudged to be liable to the Company in connection with such Claim or any claim,
issue or matter therein, unless and only to the extent that the court in which
the Claim was brought shall determine that, despite the adjudication of
liability but in view of all the circumstances, the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses which such court shall deem
proper.

(c) Standard of Conduct Required for Entitlement to Basic Indemnification. The
Indemnitee shall be entitled to indemnification under Sections 3(a) and
(b) above if the Indemnitee (i) acted honestly and in good faith with a view to
the best interests of the Company or, as the case may be, to the best interests
of the other entity for which the Indemnitee acted as Personnel at the Company’s
request; and (ii) in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Indemnitee had reasonable
grounds for believing that the Indemnitee’s conduct was lawful and, in the case
of Section 3(b), subject to the exclusion set forth therein. The termination of
any Claim by judgment, award, order, settlement (whether with or without court
approval), conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that (i) the Indemnitee did not act
honestly and in good faith with a view to the best interests of the Company or,
as applicable, such other entity, (ii) the Indemnitee did not have reasonable
grounds to believe that the Indemnitee’s conduct was lawful or (iii) a court
determined that indemnification is not permitted by applicable law or pursuant
to Section 3(b). In addition, neither the failure of any Reviewing Party to have
made a determination as to whether the Indemnitee has met the standard of
conduct set forth in this Section 3(c) or had any particular belief, nor an
actual determination by any Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, shall be a defence to the
Indemnitee’s right to indemnification or create a presumption that the
Indemnitee did not meet any particular standard of conduct or did not have any
particular belief. If the Indemnitee acted honestly and in good faith with a
view to the best interests of the participants and beneficiaries of an employee
benefit plan, the Indemnitee shall be deemed to have acted with a view to the
best interests of the Company.

(d) Success on the Merits. To the extent that the Indemnitee has been successful
on the merits or otherwise (including, without limitation, dismissal or
withdrawal of a Claim with or without prejudice) in defence of any Claim or in
defence of any claim, issue or matter therein, the Company shall indemnify the
Indemnitee against Expenses in connection therewith.

(e) Proceedings initiated by the Indemnitee. Except as provided in Section 16 of
this Agreement, notwithstanding anything to the contrary in Sections 3 and 4,
the Company shall not be obligated to indemnify the Indemnitee in connection
with a proceeding (or part thereof)

 

- 4 -



--------------------------------------------------------------------------------

initiated by the Indemnitee unless such proceeding (or part thereof) was
authorized in advance, or unanimously consented to, by the Company’s Board of
Directors.

4. Additional Indemnification. The Company further agrees to indemnify the
Indemnitee in connection with any Claim and to make Expense Advances to the
Indemnitee, in each case to the fullest extent as may be provided for under the
Company’s Articles, By-Laws, any vote of the shareholders or disinterested
directors and/or applicable law notwithstanding that any such indemnification or
Expense Advance is not specifically authorized by the other provisions of this
Agreement. It is the intent of the parties hereto that (i) in the event of any
change, after the date of this Agreement, in any applicable law which expands
the right of a corporation organized under the laws of Canada to indemnify or
make Expense Advances to a Personnel to a greater degree than would be afforded
currently under the Company’s Articles, By-Laws, any vote of the shareholders or
disinterested directors, applicable law and this Agreement, the Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change, and
(ii) this Agreement be interpreted and enforced so as to provide indemnification
and Expense Advances under such circumstances as set forth in this Agreement, if
any, in which the providing of indemnification or Expense Advances would
otherwise be discretionary. Without limiting the generality of the foregoing,
the Company shall use its best efforts to obtain any approval required under the
Canada Business Corporations Act or otherwise (including court approval) in
respect of any indemnification required, or contemplated, to be made under this
Agreement.

5. Exclusions. Any other provision of this Agreement to the contrary
notwithstanding, the Company shall not be obligated to indemnify or provide
Expense Advances to the Indemnitee:

(a) to the extent any such indemnification or Expense Advance would be unlawful;
or

(b) to the extent that the Indemnitee actually received from any other source
(including an insurer) amounts otherwise payable hereunder;

provided that notwithstanding the foregoing provisions of this Section 5, the
Indemnitee shall be entitled under Section 6 to receive Expense Advances with
respect to any Claim unless and until a court having jurisdiction over such
Claim shall have made a final determination (as to which all rights of appeal
therefrom shall have been exhausted or lapsed) that the Indemnitee is prohibited
from receiving indemnification with respect thereto.

6. Expense Advances. Within five business days of receipt by the Company of a
notice (the “Notice of Expense Advances”), substantially in the form attached
hereto as Exhibit 1, by or on behalf of the Indemnitee to repay the amount of
any Expense Advance with respect to any Claim if and to the extent that it shall
ultimately be determined that the Indemnitee is not entitled to indemnification
for such amount, the Company shall make Expense Advances to the Indemnitee. Any
amounts advanced pursuant to the Notice of Expense Advances shall be unsecured
and shall bear no interest.

 

- 5 -



--------------------------------------------------------------------------------

7. Non-Exclusivity; Continuation. The indemnification and Expense Advances
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Company’s Articles or By-Laws,
any vote of the Company’s shareholders or disinterested directors, any other
agreement, any law or otherwise, both as to actions in the Indemnitee’s official
capacity and as to actions in another capacity while a Personnel. All agreements
and obligations of the Company contained in this Agreement shall continue as to
the Indemnitee while the Indemnitee is a Personnel and after the Indemnitee has
ceased to be a Personnel.

8. Change in Control; Potential Change in Control.

(a) The Company agrees that if there is a Change in Control, then with respect
to all matters concerning the rights of the Indemnitee to indemnification and
Expense Advances under this Agreement, the Company’s Articles or By-Laws, any
vote of the Company’s shareholders or disinterested directors, any other
agreement, any law or otherwise, the Company shall seek legal advice only from
Independent Legal Counsel. Such Independent Legal Counsel shall be such person
or firm selected by the Indemnitee and approved by the Company (which approval
shall not be unreasonably withheld) which has not otherwise performed material
services for the Company or the Indemnitee within the prior three years (other
than in connection with such matters). The Independent Legal Counsel shall,
among other things, render its written opinion to the Company and the Indemnitee
as to whether and to what extent the Indemnitee is permitted to be indemnified
and receive Expense Advances. The Company agrees to pay the fees and expenses of
the Independent Legal Counsel relating to its engagement pursuant to this
Agreement.

(b) In the event of a Potential Change in Control, the Company may, at its sole
discretion, create a trust for the benefit of the Indemnitee and from time to
time fund such trust in such amounts as the Company’s Board of Directors may, at
its sole discretion, determine to satisfy Expenses reasonably anticipated or
proposed to be incurred or paid from time to time in connection with any Claims.
The terms of any trust established pursuant hereto shall provide that upon a
Change in Control (i) the trust shall not be revoked or the principal thereof
encroached upon, without the written consent of the Indemnitee, (ii) the trustee
shall advance (solely to the extent of trust assets), within two business days
of a request by the Indemnitee and upon receipt of a Notice of Expense Advances
by or on behalf of the Indemnitee, all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under
Section 6), (iii) the trustee shall promptly pay (solely to the extent of trust
assets) to the Indemnitee all amounts for which the Indemnitee shall be entitled
to indemnification pursuant to this Agreement or otherwise, and (iv) all
unexpended funds in such trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified (or is not
entitled to be indemnified) under the terms of this Agreement as to all Claims.
The trustee shall be a person or entity reasonably satisfactory to the
Indemnitee. Nothing in this Section 8(b) shall relieve the Company of any of its
obligations under any other provision of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

9. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification or Expense Advances by the
Company for a portion, but not all, of any Expenses incurred by the Indemnitee,
the Company shall indemnify or provide Expense Advances to the Indemnitee (as
the case may be) for the portion thereof to which the Indemnitee is entitled.

10. Contribution. If indemnification is unavailable by reason of a court
decision described in Section 12(d) based on grounds other than that set forth
in Section 5(a), then in respect of any Claim in which the Company is jointly
liable with the Indemnitee (or would be if joined in such Claim), the Company
shall contribute to the amount of the Indemnitee’s Expenses in such proportion
as is appropriate to reflect (i) the relative benefits received by the Company
and by the Indemnitee, respectively, from the transaction from which such Claim
arose, and (ii) the relative fault of the Company and of the Indemnitee in
connection with the events which resulted in such Claim and/or Expenses, as well
as any other relevant equitable considerations. The relative fault of the
Company and of the Indemnitee shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Claim
and/or Expenses. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.

11. Insurance. The Company confirms that it has purchased directors’ and
officers’ liability insurance as approved by the Board of Directors covering its
directors and officers, which insurance also includes reimbursement for all
Expenses as permitted under Section 6 hereof. Subject only to the provisions of
this Section 11, the Company agrees for so long as an Indemnitee shall have
consented to serve or shall continue to serve as a director of the Company and
also for the period which is seven (7) years following the date the Indemnitee
ceases to serve as a director of the Company (such Indemnitee, a “Departing
Director”), the Company shall use all commercially reasonable efforts to
maintain in effect for the benefit of the Indemnitee or the Departing Director,
as the case may be, one or more valid, binding and enforceable policies of
directors’ and officers’ liability insurance providing, in all material respects
, coverage both in scope and amount which is no less favourable than that
provided as of the date hereof.]

12. Procedures.

(a) Notice. Promptly after receipt by the Indemnitee of notice of the
commencement, or the threat of commencement, of any Claim, the Indemnitee shall,
if the Indemnitee believes that indemnification or Expense Advances with respect
thereto may be sought from the Company by the Indemnitee pursuant to this
Agreement, notify the Company of the commencement or threat of commencement
thereof; the Indemnitee’s notice to the Company may, but need not, be
substantially in the form attached hereto as Exhibit 2. Any failure of the
Indemnitee to provide such notice to the Company shall not, however, relieve the
Company of any liability which it may have to the Indemnitee unless and to the
extent such failure causes a material adverse impact upon the interests of the
Company. If, at the time it receives such notice from the Indemnitee, the
Company has directors’ and officers’ liability insurance in effect, the Company
shall give prompt notice of the commencement, or the threat of commencement, of

 

- 7 -



--------------------------------------------------------------------------------

such Claim to the insurers in accordance with the procedures set forth in the
respective applicable insurance policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Claim in respect of
indemnifiable Expenses in accordance with the terms of such policies; provided,
that no such payments by such insurers shall relieve the Company of any
liability or obligation which it may have to the Indemnitee, except as and to
the extent expressly provided under this Agreement.

(b) Assumption of Defence. If the Company shall be obligated to pay Expenses
arising in connection with any Claim against the Indemnitee, the Company shall
be entitled to assume the defence of such Claim, with counsel reasonably
satisfactory to the Indemnitee, upon the delivery to the Indemnitee of notice of
its election to do so. After delivery of such notice, satisfaction with such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
and expenses of counsel subsequently incurred by the Indemnitee with respect to
the same Claim, provided that (i) the Indemnitee shall have the right to employ
the Indemnitee’s own counsel in connection with any Claim at the Indemnitee’s
expense; (ii) if (A) the employment of counsel by the Indemnitee shall have been
previously authorized by the Company, or (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defence, and the Indemnitee
shall have employed counsel to assume the defence of such Claim, in each such
case the fees and expenses of the Indemnitee’s counsel shall be paid by the
Company; and (iii) the Company shall not settle any Claim in any manner which
would impose any penalty, limitation or unindemnified Expense on the Indemnitee,
or which would reasonably be expected to result in a material loss or
diminishment of the Indemnitee’s reputation, without the Indemnitee’s consent
(which consent shall not be unreasonably withheld).

(c) Determination of Entitlement to Indemnification. In the event of any demand
by the Indemnitee for indemnification under this Agreement or otherwise, the
Board of Directors of the Company shall promptly designate a Reviewing Party.
The Reviewing Party shall determine that indemnification is proper if it finds
that the Indemnitee has met the required standard of conduct set forth in
Section 3(c) and that indemnification is not prohibited pursuant to Section 5.
If the Reviewing Party is a body consisting of members of the Company’s Board of
Directors, it shall act by a majority vote. If the Reviewing Party is
Independent Legal Counsel, the determination of the Reviewing Party shall be
rendered in the form of a written legal opinion. Subject to Sections 12(d) and
13, any indemnification under Sections 3 and 4 (unless ordered by a court or
pursuant to Section 3(d)) shall be made by the Company only as authorized in the
specific case and upon the determination of the Reviewing Party that the
Indemnitee is entitled to indemnification in the circumstances because the
Indemnitee has met the standard of conduct set forth in Section 3(c) and that
indemnification is not prohibited pursuant to Section 5. The Indemnitee’s demand
for indemnification shall create a presumption that the Indemnitee is entitled
to indemnification and the Reviewing Party shall have 30 days from the date of
receipt of the Indemnitee’s demand in which to render in writing and deliver to
the Indemnitee its determination. If the Reviewing Party makes no timely
determination, the Reviewing Party shall be deemed to have determined that the
Indemnitee is entitled to the indemnification demanded. If

 

- 8 -



--------------------------------------------------------------------------------

the Reviewing Party determines, which determination shall be based upon clear
and convincing evidence sufficient to rebut the aforesaid presumption of
entitlement, that the Indemnitee is not entitled to indemnification, in whole or
in part, in the circumstances because the Indemnitee has not met the standard of
conduct set forth in Section 3(c) or because the indemnification is prohibited
pursuant to Section 5, the Indemnitee shall (i) be entitled to obtain a
favorable determination or to appeal such negative determination in the manner
provided in Sections 12(d) and 13, and (ii) not be required to reimburse the
Company for any Expense Advances or Expenses theretofore paid to or on behalf of
the Indemnitee until a final determination has been made with respect to the
Indemnitee’s legal entitlement to indemnification (as to which all rights of
appeal therefrom shall have been exhausted or shall have lapsed).

(d) Indemnitee’s Rights on Unfavorable Determination. Notwithstanding a
determination by a Reviewing Party or any forum listed in Section 13 that the
Indemnitee is not entitled to indemnification with respect to a specific Claim,
or any claim, issue or matter therein, the Indemnitee shall have the right to
apply to any court of competent jurisdiction for the purpose of determining and
enforcing the Indemnitee’s right to indemnification pursuant to this Agreement
or otherwise and the Company hereby consents to service of process and agrees to
appear in any such proceeding. The Indemnitee shall be entitled to
indemnification unless the Company shall prove by clear and convincing evidence
that (i) the Indemnitee did not meet the applicable standard of conduct required
to entitle the Indemnitee to such indemnification or that indemnification is
prohibited pursuant to Section 5, and (ii) the requirements of Section 3(d) have
not been met.

13. Appeal of a Reviewing Party’s Determination of No Right to Indemnification.

(a) The Indemnitee shall be entitled to select from the following alternatives a
forum in which the validity of a Reviewing Party’s determination that the
Indemnitee is not entitled to indemnification will be heard, which forum shall
determine that the Indenmitee is entitled to such indemnification unless such
forum determines that there is clear and convincing evidence that (i) the
Indemnitee did not meet the applicable standard of conduct required to entitle
the Indemnitee to such indemnification or that indemnification is prohibited
pursuant to Section 5, and (ii) the requirements of Section 3(d) have not been
met:

(A) those members of the Company’s Board of Directors who are disinterested
parties with respect to the Claim, acting by a majority vote; or

(B) Independent Legal Counsel, in a written opinion.

(b) As soon as practicable, and in no event later than 30 days after notice of
the Indemnitee’s choice of forum pursuant to Section 13(a), the Company shall,
at its own expense, submit to the selected forum in such manner as the
Indemnitee or the Indemnitee’s counsel may reasonably request, the basis for the
determination that the Indemnitee is not entitled to indemnification, and the
Company shall act good faith to assure the Indemnitee the opportunity to defend
against and appeal such determination.

 

- 9 -



--------------------------------------------------------------------------------

14. Binding Effect; Successors and Assigns. This Agreement shall bind and inure
to the benefit of the successors, heirs, personal and legal representatives and
permitted assigns of the parties hereto, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all, substantially
all or a substantial part of the business or assets of the Company. The Company
shall require and cause any successor (whether direct or indirect, and whether
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part of the business or assets of the Company, by written agreement
in form and substance reasonably satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

15. Assignment. Subject to the requirements of section 14 hereof, this Agreement
may be assigned by the Company to any successor (whether direct or indirect, and
whether by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part of the business or assets of the Company. This
Agreement may not be assigned by the Indemnitee.

16. Expenses and Expense Advances to Enforce the Agreement. It is the intent of
the Company that the Indemnitee shall not be required to incur any Expenses
arising from any effort to enforce the Indemnitee’s rights under this Agreement
because incurring such Expenses would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder. Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or if the Company or any other person or entity
(other than a court of competent jurisdiction in a final determination, as to
which all rights of appeal therefrom shall have been exhausted or shall have
lapsed) takes any action to declare this Agreement or any provision hereof void
or unenforceable, or institutes any action, suit or proceeding designed (or
having the effect of being designed) to deny or recover from the Indemnitee the
benefits intended to be provided to the Indemnitee hereunder, the Company hereby
irrevocably authorizes the Indemnitee from time to time to retain counsel of the
Indemnitee’s choice to represent the Indemnitee in connection with the
enforcement of the Indemnitee’s rights under this Agreement. If the Indemnitee
is successful in whole or in part in enforcing the Indemnitee’s rights under
this Agreement, the Company shall pay and be solely responsible for any and all
reasonable and documented costs and liabilities (including, without limitation,
all attorneys’ fees and related disbursements and other out-of-pocket costs)
incurred by the Indemnitee in connection therewith.

17. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) when delivered
by hand; or (ii) if mailed by certified or registered mail with postage prepaid,
on the third business day after the mailing date. Address for notice to the
Company shall be as shown on the signature page of this Agreement and the
address for notice to the Indemnitee shall be as shown in Company records, or as
subsequently modified by the addressee by such written notice.

18. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid,

 

- 10 -



--------------------------------------------------------------------------------

illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or unpaired thereby, (ii) to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable
and (iii) to the fullest extent possible, any such provision held to be invalid,
illegal or unenforceable shall be reformed so as to be valid, legal and
enforceable and to give effect to the intent manifested by such provision.

19. Modifications, Amendments, and Waivers. No modification or amendment of this
Agreement, or waiver of any of the provisions hereof, shall be binding unless
executed in writing by both of the parties hereto, in the case of a modification
or amendment, or by the waiving party, in the case of a waiver. No waiver of any
such provision shall be deemed to constitute a waiver of such provision on any
other occasion or a waiver of any other provision.

20. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the non-exclusive jurisdiction of a court of competent
jurisdiction in the Province of Ontario for any purpose in connection with any
action or proceeding which arises out of or relates to this Agreement, and the
parties hereto hereby attorn and submit to such non-exclusive jurisdiction.

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the province of Ontario and the federal laws of
Canada applicable therein, as applied to contracts between Ontario residents
entered into and to be performed entirely within Ontario.

22. Subrogation. In the event of payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who agrees, at the sole expense of the
Company, to execute all papers reasonably required and to do all other acts and
things that may be reasonably necessary on the part of the Indemnitee to secure
such rights, including the execution of documents necessary or desirable to
enable the Company to bring suit to enforce such rights.

23. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof.

24. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which (including
any counterpart received by facsimile transmission) shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
7th day of September, 2006.

 

OPEN TEXT CORPORATION     By:               Name:            Indemnitee – [·]
Title:            Address:  

275 Frank Tompa Drive

Waterloo, Ontario

N2L 0A1

     



--------------------------------------------------------------------------------

Exhibit 1

NOTICE OF EXPENSE ADVANCES

1. This Notice of Expense Advances is submitted pursuant to the Indemnification
Agreement dated as of                             , between Open Text
Corporation, a corporation existing under the laws of Canada (the “Company”),
and the undersigned (the “Agreement”). Capitalized terms used but not defined
herein shall have the respective meanings set forth in the Agreement.

2. I am requesting certain Expense Advances in connection with a Claim.

3. I hereby undertake to repay such Expense Advances if it shall ultimately be
determined that I am not entitled to be indemnified by the Company therefor
under the Agreement or otherwise.

4. The Expense Advances are, in general, all related to:

 

Signed:     

Dated:

    



--------------------------------------------------------------------------------

Exhibit 2

NOTICE AND DEMAND FOR INDEMNIFICATION

1. This Notice and Demand for Indemnification is submitted pursuant to the
Indemnification Agreement dated as of                              between Open
Text Corporation, a corporation existing under the laws of Canada (the
“Company”), and the undersigned (the “Agreement”). Capitalized terms used but
not defined herein shall have the respective meanings set forth in the
Agreement.

2. I am notifying the Company as to the following Claim:

                                                                               
                                        
                                        
                                        
                                                           .

3. I am requesting indemnification and Expense Advances with respect to such
Claim to the full extent provided for in the Agreement or to which I may
otherwise be entitled.

 

Signed:     

Dated:

    